AMENDED AND RESTATED PROMISSORY NOTE


$3,500,000.00                                                    
                                       DECEMBER 27, 2002

        FOR VALUE RECEIVED, DISCOVERY TOYS, INC., a California corporation
(“Payor”) promises to pay to the order of AVON PRODUCTS, INC., a New York
corporation or subsequent holder of this Note (“Payee”), at its office at 1345
Avenue of the Americas, New York, New York 10105 or at such other address as
Payee may specify, in lawful money of the United States of America, the sum of
THREE MILLION FIVE HUNDRED THOUSAND DOLLARS ($3,500,000.00), with interest from
January 15, 1999 on the unpaid principal balance at the rate of four and sixty
four one-hundredths of one percent (4.64%) per annum compounded annually. This
Note is the Note referred to in Sections 6.2(k) and 6.4(f) and certain other
sections of that certain Stock Transfer Agreement dated as of January 15, 1999
among Discovery Toys, L.L.C., a New Jersey limited liability company the (the
“LLC”), Payor and Payee (the “Transfer Agreement”) and in Section 1.3 of that
certain Agreement dated as of June 28, 2001 among the Payor, Avon Products,
Inc., and the stockholders of the Company named therein. This Note amends and
restates that Note of Payor in the principal amount of $3,500,000.00 dated
January 15, 1999 as further amended on June 28, 2001. Upon the execution and
delivery hereof, each prior Note as amended shall be deemed null and void and of
no further force or effect and shall be cancelled and returned to Payor.

        The principal and all accrued and unpaid interest on this Note shall be
payable to the extent of $150,000 in respect of accrued interest on June 30,
2003 and the balance on the earliest to occur of (i) December 31, 2004; or (ii)
the sale or transfer of all or substantially all of the assets of Payor, or
fifty percent (50%) or more of the fully diluted outstanding capital stock of
Payor (the “Company Shares”)to an entity which is not directly or indirectly
controlled by Eos International Inc., a Delaware corporation. For purposes
hereof controlled means the beneficial ownership of 50% or more of the capital
stock having the ordinary right to vote for directors.

        Each of the following events shall constitute an Event of Default (an
“Event of Default”) under this Note:

    (a)        Failure of Payor to pay any amount due and payable under this
Note when due, whether at the time scheduled for payment thereof or by reason of
acceleration thereof or otherwise;

    (b)        Payor shall: (i) apply for or consent to the appointment of a
receiver, trustee or liquidator of any material part of its property; (ii) admit
in writing its inability to pay debts as they mature; (iii) make a general
assignment for the benefit of creditors; (iv) be adjudicated bankrupt or
insolvent; (v) file a voluntary petition in bankruptcy or a petition or an
answer seeking an arrangement with creditors or take advantage of any
bankruptcy, insolvency, readjustment of debt, dissolution or liquidation law, or
an answer admitting the material allegations of a petition filed against it in
any proceeding under any such law; or (vi) take any action for the purpose of
effectuating any of the foregoing; and


--------------------------------------------------------------------------------

    (c)        Any order, judgment or decree shall be entered, without Payor’s
application, approval or consent, by any court of competent jurisdiction,
approving a petition seeking reorganization of Payor or of all or a
substantially part of its assets, or appointing a receiver, custodian, trustee,
intervenor or liquidator therefor, or such a petition seeking reorganization or
liquidation shall be filed against Payor and such order, judgment or decree
shall continue unstayed and in effect for a period of sixty (60) days; and

    (d)        Payor shall materially breach its obligations to Payee under the
Security Agreement dated as of December 27, 2002 between Payor and Payee, as the
same is amended from time to time and Payor shall fail to correct such material
breach thirty (30) days after written notice from Payee to Payor specifying the
nature of such material breach and the corrective action required.

        Upon the occurrence of an Event of Default hereunder, at the option of
Payee: (i) Payee may declare this Note immediately due and payable in full, as
to principal, interest and any other sums payable hereunder, whereupon all such
sums shall be and become immediately due and payable in full; and (ii) Payee
shall be entitled to exercise forthwith against Payor any and all rights and
remedies that may otherwise be available to Payee hereunder and at law or in
equity.

        This Note, and any payments due hereon, shall be subordinated to all
Senior Debt (as hereinafter defined), whether now or hereafter existing, of
Payor. For the purpose of this Note, “Senior Debt” shall mean and include the
outstanding principal of, premium, if any, and interest on all indebtedness of
Payor (i) to PNC Bank, National Association (“PNC Bank”), as agent for the
lenders, under the working capital facility extended by PNC Bank, as lender and
as agent for the lenders, to Payor, on the terms and conditions available under
such facility and up to the maximum amount of $7,000,000, as proposed to be
amended; or (ii) to any other lender or lenders under any substitute working
capital, letter of credit, surety or other like facility made available to Payor
from time to time, up to an aggregate maximum amount of $7,000,000 as to all
such lenders at any given time; and any renewal, extensions, deferrals or
replacements of any such indebtedness up to an aggregate maximum amount of
$7,000,000. In the event of the distribution of assets of Payor upon
liquidation, dissolution, or reorganization of Payor, then of Payor, then
principal, interest or premium on Senior Debt shall be paid before any payment
is made to Payee. In the event the Note is declared due and payable before its
stated maturity, no payment shall be made to Payee until principal, interest,
and premium on Senior Debt shall have been paid in full. This Note shall be
secured by the Security Agreement between Payor and Payee dated as of December
27, 2002, as the same is amended from time to time.

2


--------------------------------------------------------------------------------

        No remedy conferred upon or reserved or available to Payee shall be
exclusive of any other remedy or remedies available to it, but each and every
remedy shall be cumulative and shall be in addition to every such remedy now or
hereafter existing at law or in equity. No delay or omission on the part of
Payee to exercise any right or power arising upon the occurrence of any Event of
Default shall impair any right or power of Payee or be construed to be a waiver
by Payee of’ such Event of Default. Any right or power of Payee may be exercised
from time to time and as often as may be deemed expedient by it.

        Payor hereby: (i) waives demand, presentment for payment, notice of
intention to accelerate, notice of acceleration, protest, notice of protest, and
all other notices and diligence in collecting this Note; and (ii) agrees that it
will not be necessary for Payee, in order to enforce payment of this Note, to
first institute suit or exhaust rights against Payor.

        Payor agrees to pay Payee’s reasonable expenses to obtain, enforce or
liquidate payment or performance of any of Payor’s obligations under this Note,
which expenses shall include reasonable attorney’s fees and expenses incurred by
Payee.

        No waiver or modification of the term of this Note shall be valid unless
in writing signed by each Payee and Payor and then only to extent therein set
forth.

        This Note shall be governed by and construed and enforced in accordance
with the Laws of the State of New York.

        This Note shall be binding upon the Payor and its respective successors
and assigns, and shall be enforced by Payee, its successors, assigns or
subsequent holders of this Note. Any transferee of this Note may be required to
execute an intercreditor agreement pursuant to the terms of a Security Agreement
between Payor and Payee.

        IN WITNESS WHEREOF, Payor has executed and delivered this Note to be
effective as of the day and year first above-written.


DISCOVERY TOYS, INC.


By:  JAMES M. CASCINO
——————————————
Name:  James M. Cascino
Title:    Chief Executive Officer


3
